UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4471


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAQUAN OCTAVOUS DRAPER,

                Defendant - Appellant.



                            No. 13-4478


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANGELO MARQUIS DRAPER,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge.    (2:12-cr-00090-RGD-DEM-1; 2:12-cr-00090-RGD-
DEM-2)


Submitted:   May 27, 2014                 Decided:   June 16, 2014


Before KEENAN, DIAZ, and FLOYD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Keith Loren
Kimball, Assistant Federal Public Defender, Caroline S. Platt,
Appellate Attorney, Norfolk, Virginia; George H. Yates, GEORGE
H. YATES, P.C., Virginia Beach, Virginia, for Appellants.
Sherrie Scott Capotosto, Assistant United States Attorney,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Laquan Draper and his brother Angelo were convicted

after a jury trial of one count of conspiracy to commit Hobbs

Act   robbery,    twelve   counts    of     Hobbs    Act     robbery,   all     in

violation of 18 U.S.C. § 1951(a) (2012); and one count of using,

carrying, and discharging a firearm in furtherance of a crime of

violence, in violation of 18 U.S.C. § 924(c) (2012).                 Laquan was

also convicted of one count of attempted Hobbs Act robbery, and

one count of felon in possession of a firearm, in violation of

18 U.S.C. § 922(g) (2012).        The district court sentenced Laquan

to a total of 413 months of imprisonment, and sentenced Angelo

to a total of 300 months of imprisonment.

           On    appeal,   counsel   have    filed     a    brief   pursuant    to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal, but raising two issues for

review.    First,     counsel   question     whether       the   district    court

abused its discretion when it asked several witnesses whether

the stores at which they were employed sold items from out of

state.    Second, counsel question whether the court abused its

discretion in refusing to give an instruction proposed by the

defense   regarding    eyewitness    identification,         relying    on    this

court’s decision in United States v. Holley, 502 F.2d 273 (4th

Cir. 1974).      Laquan and Angelo were informed of their right to

file a pro se supplemental brief.           Angelo filed a brief in which

                                     3
he merely repeats the arguments in the Anders brief regarding

the   district      court’s     questioning       of   witnesses.      Angelo       also

filed a supplemental brief in which he asserts that the district

court erred in admitting expert testimony based on this Court’s

recent decision in United States v. Garcia, __ F.3d __, No. 13-

4136, 2014 WL 1924857 (4th Cir. May 15, 2014).                          Laquan was

granted two extensions of time in which to file a supplemental

brief, but has not filed a brief.

           Because      the      appellants       preserved    their       objections

properly, this Court reviews their claim that the district court

has improperly interfered with their right to a fair trial for

abuse of discretion.            United States v. Smith, 441 F.3d 254, 268

(4th Cir. 2006).           Although a district court must control the

presentation of evidence and is permitted to question witnesses,

Fed. R. Evid. 614(b), “the court must not create an appearance

of partiality by continued intervention on the side of one of

the parties or undermine the effective functioning of counsel

through repeated interruption of the examination of witnesses.”

United States v. Castner, 50 F.3d 1267, 1272 (4th Cir. 1995)

(internal quotation marks, alterations, and citations omitted).

“A new trial is required only if the resulting prejudice was so

great   that   it    denied      any   or   all    the   appellants    a    fair,     as

distinguished       from    a    perfect,       trial.”       United       States    v.

Villarini, 238 F.3d 530, 536 (4th Cir. 2001) (internal quotation

                                            4
marks omitted).         Additionally, jury instructions may cure the

taint of any improper questioning.                 Id. at 537.

             Our review of the record leads us to conclude that the

district     court     did   not    abuse        its    discretion     in    questioning

witnesses, but merely acted to manage the flow of information in

a lengthy trial that involved a significant amount of evidence.

See United States v. Weaver, 282 F.3d 302, 314-15 (4th Cir.

2002)    (no    abuse     of      discretion       where      district      court     told

Government     counsel       to    provide       documentary        evidence    of    FDIC

insured status of victim bank); United States v. Parodi, 703

F.2d 768, 775-78 (4th Cir. 1983).                      The district court’s limited

questioning of witnesses did not deny appellants a fair trial,

and this claim provide no grounds for relief.

             Turning to the appellants’ second argument, this Court

reviews the denial of a requested jury instruction for abuse of

discretion.        United States v. Shrader, 675 F.3d 300, 308 (4th

Cir. 2012).        An abuse of discretion in the refusal of a defense

instruction requires that “the defendant’s proposed instruction

must    be   (1)     correct;      (2)   not     substantially        covered    by    the

court’s charge; and (3) dealing with some point in the trial so

important,      that    failure      to     give        the   requested      instruction

seriously      impaired      the    defendant’s           ability    to     conduct    his

defense.”      Id.     In conducting its analysis, the court considers

the district court’s instructions in their entirety.                            Id.    An

                                             5
instructional        error    is       subject     to   harmless     error    analysis.

Neder v. United States, 527 U.S. 1, 18 (1999).                       Such error will

be found harmless if it is “clear beyond a reasonable doubt that

a rational jury would have found the defendant guilty absent the

error.”   Id.

           We conclude that the district court did not abuse its

discretion      in    refusing          to     instruct     the    jurors     regarding

identification       testimony         in    the   manner   set    forth     in   Holley,

because “this        was    not    a    case     wholly   dependent    on    eyewitness

identification.”           United States v. Patterson, 150 F.3d 382, 388

(4th Cir. 1998).           In fact, there was significant other evidence

pointing to appellants as the perpetrators of the two robberies

for   which     eyewitness         identification         evidence    was     admitted.

Further, in light of this significant other evidence, even if we

assume that the court erred in failing to give any instruction

on eyewitness identification, the error was harmless under the

Neder standard.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We conclude that Angelo’s argument based on Garcia is

without merit.        We therefore affirm appellants’ convictions and

sentences.      This Court requires that counsel inform appellants

in writing, of the right to petition the Supreme Court of the

United States for further review.                   If either appellant requests

                                               6
that    a    petition     be   filed,   but   counsel   believes    that    such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                    Counsel’s motion

must state that a copy thereof was served on appellant.

               We dispense with oral argument because the facts and

legal       contentions    are   adequately     presented    in    the   materials

before      this   court   and   argument     would   not   aid   the    decisional

process.

                                                                           AFFIRMED




                                          7